Name: Commission Regulation (EEC) No 665/83 of 23 March 1983 on the supply of durum wheat to the league of Red Cross societies as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 78/ 14 Official Journal of the European Communities 24. 3 . 83 COMMISSION REGULATION (EEC) No 665/83 of 23 March 1983 on the supply of durum wheat to the League of Red Cross Societies as food aid THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organi ­ zation of the market in cereals ('), as last amended by Regulation (EEC) No 1451 /82 (2), Having regard to Council Regulation (EEC) No 2750/75 of 29 October 1975 fixing criteria for the mobilization of cereals intended as food aid (3), as amended by Regulation (EEC) No 3331 /82 (4), and in particular Article 6 thereof, Having regard to Council Regulation No 129 of 23 October 1962 on the value of the unit of account and the exchange rates to be applied for the purposes of the common agricultural policy (*), as last amended by Regulation (EEC) No 2543/73 (6), and in particular Article 3 thereof, Having regard to the opinion of the Monetary Committee, Whereas, on 26 April 1982, the Council of the Euro ­ pean Communities expressed its intention to grant, under a Community measure, 150 tonnes of durum wheat for the League of Red Cross Societies under its food-aid programme for 1982 ; Whereas it is necessary to provide for the carrying out of this measure in accordance with the rules laid down by Commission Regulation (EEC) No 1974/80 of 22 July 1980 laying down general implementing rules in respect of certain food-aid operations involving cereals and rice (7), as last amended by Regulation (EEC) No 3323/81 (8) ; whereas it is necessary to specify, for the purposes of the Community measures envisaged, the characteristics of the products to be supplied and the supply conditions which are set out in the Annexes to this Regulation ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : Article 1 The French intervention agency shall be charged with implementing the mobilization and supply procedures in accordance with the provisions of Regulation (EEC) No 1974/80 and with the conditions laid down in the Annexes hereto . Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 23 March 1983 . For the Commission Poul DALSAGER Member of the Commission (') OJ No L 281 , 1 . 11 . 1975, p. 1 . (2) OJ No L 164, 14 . 6 . 1982, p. 1 . (3) OJ No L 281 , 1 . 11 . 1975, p. 89 . 4) OJ No L 352, 14 . 12 . 1982, p. 1 . 0 OJ No 106, 30 . 10 . 1962, p. 2553/62. ( «) OJ No L 263 , 19 . 9 . 1973, p. 1 . 0 OJ No L 192, 26 . 7. 1980, p. 11 . (8) OJ No L 334, 21 . 11 . 1981 , p . 27 . 24. 3 . 83 Official Journal of the European Communities No L 78/ 15 ANNEX I 1 . Programme : 1982 2. Recipient : the League of Red Cross Societies 3 . Place or country of destination : Mauritania 4. Product to be mobilized : durum wheat 5 . Total quantity : 150 tonnes 6. Number of lots : one 7. Intervention agency responsible for conducting the procedure : Office national interprofessionnel des cÃ ©rÃ ©ales (ONIC), 21 , avenue Bosquet, F-Paris 7Ã ¨me (telex OFIBLE 270 807 F) 8 . Method of mobilizing the product : intervention 9 . Characteristics of the goods : the durum wheat must be of fair and sound merchantable quality, be free from odour, and corres ­ pond at least to the conditions laid down in Regulation (EEC) No 1569/77 (OJ No L 174, 14. 7 . 1977, p. 15), as last amended by Regulation (EEC) No 1912/82 (OJ No L 208, 16. 7. 1982, p. 50). The varieties referred to in Article 4 (6) of Regulation (EEC) No 1570/77 (OJ No L 174, 14. 7 . 1977, p. 18) are excluded 10 . Packaging :  in new bags (') :  jute sacks of a minimum weight of 600 g, or  composite sacks jute/polypropylene of a minimum weight of 335 g  net weight of the bags : 50 kg  on the sacks shall be printed a red crescent 15 cm high with the points facing to the left as well as the following (in letters at least 5 cm high) : 'BLÃ  DUR / DON DE LA COMMUNAUTÃ  Ã CONOMIQUE EUROPÃ ENNE / ACTION DE LA LIGUE DES SOCIÃ TÃ S DE LA CROIX-ROUGE / POUR DISTRIBUTION GRATUITE / NOUAKCHOTT' 1 1 . Port of shipment : a Community port 1 2 . Delivery stage : cif 13 . Port of landing : Nouakchott 14. Procedure to be applied in order to determine supply costs : tendering 15 . Deadline for the submission of tenders : 12 noon on 6 April 1983 16 . Shipment period : 20 April to 20 May 1983 1 7. Security : 6 ECU per tonne (') Since the goods may be rebagged, the successful tenderer must provide 2 % of empty bags of the same quality as those containing the goods, with the marking followed by a capital R\ No L 78/ 16 Official Journal of the European Communities 24. 3 . 83 BILAG II  ANHANG II  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  II  ANNEX II  ANNEXE II  ALLEGATO II  BIJLAGE II Partiets nummer Nummer der Partie Ã Ã Ã ¹Ã ¸Ã ¼Ã Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã Ã ½ Number of lot NumÃ ©ro du lot Numero della partita Nummer van de partij MÃ ¦ngde (t) Menge (t) Ã ¤Ã Ã ½Ã ¿Ã ¹ Tonnage Tonnage Tonnellaggio Hoeveelheid (t) Lagerindehaverens navn og adresse Name und Adresse des Lagerhalters Ã Ã ½Ã ¿Ã ¼Ã ± Ã ºÃ ±Ã ¹ Ã ´Ã ¹Ã µÃ Ã ¸Ã Ã ½Ã Ã · Ã µÃ ½Ã ±ÃÃ ¿Ã ¸Ã ·Ã ºÃ µÃ Ã Ã ¿Ã  Address of store Nom et adresse du stockeur Nome e indirizzo del detentore Naam en adres van de depothouder Lagerplads Ort der Lagerhaltung Ã ¤Ã ÃÃ ¿Ã  Ã ±ÃÃ ¿Ã ¸Ã ·Ã ºÃ µÃ Ã Ã µÃ Ã  Town at which stored Lieu de stockage Luogo di accantonamento Adres van de opslagplaats 1 150 SociÃ ©tÃ © Bionnet et Cie, 3 , avenue Charles de Gaulle , F-36100 Issoudun Magasin du Clery  zi, Issoudun